DETAILED ACTION
This Office Action is responsive to the Amendment filed 17 February 2022.  

Claims 1-11 are now pending.  The Examiner acknowledges the amendments to claims 

1 and 2.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “frequency controller” in claim 1 which equates to a control knob per the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:  at line 2, “to a patient” should apparently read --to the patient--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (U.S. Patent No, 7,988,613).  Regarding claim 1, Becker et al. (hereinafter Becker) discloses an apparatus for improving sleep comprising: a circuit configured to produce, at an output of the circuit, a pulsed DC signal having a frequency (Fig. 8 and col. 16, lines 49-65); a frequency controller, coupled to the circuit, configured to at least permit manual changes of the frequency of the pulsed DC signal to a first frequency from a second frequency (Fig. 9; col. 16, lines 56-65 and col. 17, lines 17-23 and 30-43) with an accuracy of 0.01 Hz (col. 16, lines 39-48), wherein the frequency of the pulsed DC signal is within a range of brain wave frequencies (col. 16, lines 59-65), wherein the range of brain wave frequencies includes a plurality of segments, each of said plurality of segments corresponding to a subrange of brain wave frequencies (col. 18, lines 50-59), wherein the plurality of segments each is selected from one or more of the group consisting of a delta segment, a theta segment, an alpha segment and a beta segment, wherein the first frequency is within a first one of the plurality of segments (col. 8, lines 1-27 and col. 18, lines 50-59), wherein the second frequency is a non-zero frequency outside of the first one of the plurality of segments (col. 18, lines 50-59; col. 19, lines 12-25; and col. 20, lines 9-10) and a coil 18, coupled to the output of the circuit, configured to generate a magnetic field from the pulsed DC signal (Figs. 8 and 10A-C; col. 5, lines 50-61; col. 7, lines 42-58; col. 17, lines 50-61; and col. 18, lines 33-39).  Regarding claim 2, the magnetic field comprises a first magnetic field component with a first polarity and a second magnetic field component with a second polarity, the first polarity being opposite of the second polarity (col. 6, lines 15-28), the first magnetic field component varying in time (col, 6, lines 15-39), the second magnetic field component being substantially static in time and extending generally concentric to the first magnetic field component (col, 6, lines 15-39 and Fig. 6).  Regarding claim 3, the delta segment includes frequencies in a range of about 0 to 3 Hz, wherein the theta segment includes frequencies in a range of about 3 Hz to about 8 Hz, wherein the alpha segment includes frequencies in a range of about 8 Hz to about 12 Hz and wherein the beta segment includes frequencies in a range of about 12 Hz and higher (col. 8, lines 13-27; col. 18, lines 50-59; and col. 19, lines 11-16).  Regarding claim 4, the first one of the plurality of segments is the delta segment (col. 8, lines 9-27).  Regarding claim 5, the apparatus is configured to change to the second frequency which is within the range of brain wave frequencies, and wherein the second frequency is outside the first one of the plurality of segments (col. 16, lines 39-48 and col. 18, lines 50-60).  Regarding claims 6 and 7, the apparatus is configured to change to the second frequency within a second one of the plurality of segments (col. 16, lines 39-48 and col. 18, lines 50-60), wherein the second one of the plurality of segments is the delta segment (col. 8, lines 13-27).  Regarding claim 8, the coil 18 is positionable beneath a sleeping surface of a patient and operative to direct the magnetic field to the patient (col. 7, lines 43-51).  Regarding claim 9, the frequency controller is configured to shift the frequency of the pulsed DC signal from the second frequency to the first frequency and to substantially maintain the frequency of the pulsed DC signal at the first frequency for a first time interval (col. 18, lines 50-59; col. 7, lines 66-37 – col. 8, lines 1-12).  Regarding claim 10, the frequency controller is further configured to substantially maintain the frequency of the pulsed DC signal at the second frequency for a second time interval, to shift the frequency of the pulsed DC signal to the first frequency, and to substantially maintain the frequency of the pulsed DC signal at the first frequency for a first time interval (col. 18, lines 50-59; col. 7, lines 66-37 – col. 8, lines 1-12).  Regarding claim 11, the frequency controller is further configured to shift the frequency of the pulsed DC signal from the first frequency to a third frequency and to substantially maintain the frequency of the pulsed DC signal at the third frequency for a third time interval (col. 18, lines 50-59; col. 7, lines 66-37 – col. 8, lines 1-12).

Response to Arguments
Applicant’s arguments filed 17 February 2022 with respect to rejection of claims 1-11 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. 112(a) has been withdrawn in light of the amendments. 

Applicant’s arguments filed 17 February 2022 with respect to rejection of claims 1-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. 112(b) has been withdrawn in light of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791